Thomas W. Fleckenstein, Esq., an attorney and counselor at law, who was admitted as such by this court on March 31, 1954, has submitted to this court (1) his signed paper, notarized on February 26, 1973, stating that he thereby resigns as an attorney and counselor at law and requests that his name be struck from the roll of attorneys and counselors at law, together with his supporting affidavit dated February 23, 1973. Resignation accepted effective immediately, and directed to be filed. Petitioner’s name is ordered struck from the roll of attorneys and counselors at law entitled to practice law in this State. Rabin, P. J., Hopkins, Munder, Martuscello and. Shapiro, JJ., concur.